DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
During the interview on both November 16, 2020 and March 3, 2021, Applicant indicate that the controller and fetcher module 111 are the structure performing all the function recited by claim 16-20. Applicant provided the support for the above description in Remark, pp. 2.

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Richter et al. (US 2017/0123667 A1), taken either singly and/or in combination with other cited prior arts, do not teach the combined functional limitations of before receiving notification from the host that the host has updated the submission queue, begin executing at least one command based on the determined host’s behavior; receive notification from the host that the host has updated the submission queue; determine whether the submission queue has been updated with the at least one command that the controller began executing; and in response to determining that the submission queue has been updated with the at least one command that the controller began executing, continue executing the at least one command, as recited in such manners in each of independent claims 1, 11 and 16. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/ISAAC T TECKLU/Primary Examiner, Art Unit 2193